


Exhibit 10.66


EIGHTH AMENDMENT TO THE PROGRESSIVE CORPORATION
EXECUTIVE DEFERRED COMPENSATION TRUST
(November 8, 2002 Amendment and Restatement)


THIS EIGHTH AMENDMENT, dated and effective as of the third day of June, 2013,
unless otherwise specified herein, by and between Fidelity Management Trust
Company (the "Trustee") and The Progressive Corporation (the "Company");
WITNESSETH:
WHEREAS, the Trustee and the Company heretofore entered into a Trust Agreement
dated November 8, 2002, with regard to The Progressive Corporation Executive
Deferred Compensation Trust (the "Trust"); and
WHEREAS, the Sponsor hereby directs the Trustee, in accordance with Sections 5
and 8(g) of the Trust Agreement, as follows: (i) at the close of business
(4:00p.m. ET) ("Market Close") on June 3, 2013, to liquidate all participant
balances held in the Vanguard Institutional Index Fund Institutional Shares at
its net asset value on such day, and to invest the proceeds in the Vanguard
Institutional Index Fund Institutional Plus Shares at its net asset value on
such day; (ii) to redirect all participant contributions directed to the
Vanguard Institutional Index Fund Institutional Shares after the Market Close on
June 3, 2013 to be invested in the Vanguard Institutional Index Fund
Institutional Plus Shares; and (iii) to permit no further investments in the
Vanguard Institutional Index Fund Institutional Shares as an investment option
for the Plan after the Market Close on June 3, 2013. The parties hereto agree
that the Trustee shall have no discretionary authority with respect to this sale
and transfer directed by the Sponsor. Any variation from the procedure described
herein may be instituted only at the express written direction of the Sponsor;
and
WHEREAS, the Trustee and the Company now desire to amend said Trust Agreement as
provided for in Section 12 thereof;
NOW, THEREFORE, in consideration of the above premises, the Trustee and the
Company hereby amend the Trust Agreement by:
(1)
Effective at Market Close on June 3, 2013, amending Section 5(a), Selection of
Investment Options, by adding the following:

The parties acknowledge that the Company is capable of evaluating investment
risks independently. The Company affirms that at all times all decisions
concerning the plan's investment line-up or its investment strategies shall be
made by exercising independent judgment.
(2)
Effective at Market Close on June 3, 2013, amending the "investment options"
section of Schedule "A" to add the following:

•
Vanguard Institutional Index Fund Institutional Plus Shares

(3)
Effective at Market Close on June 3, 2013, amending the "investment options"
section of Schedule "A" to delete the following:

•
Vanguard Institutional Index Fund







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Trustee and the Company have caused this Eighth
Amendment to be executed by their duly authorized officers effective as of the
day and year first above written. By signing below, the undersigned represent
that they are authorized to execute this document on behalf of the respective
parties. Notwithstanding any contradictory provision of the agreement that this
document amends, each party may rely without duty of inquiry on the foregoing
representation.
THE PROGRESSIVE CORPORATION


By: /s/ Charles E. Jarrett 5/22/13
        Its Authorized Signatory Date
FIDELITY MANAGEMENT TRUST COMPANY


By: /s/ Carol Ayotte 8/2/13
        FMTC Authorized Signatory Date


Carol Ayotte
Senior Vice President
Relationship Management





